.



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                                  :
                                                          :               CRIMINAL ACTION
                                 v.                       :               No. 11-36-7
                                                          :
AARON TYLER JOHNSON                                       :
                                                          :


 McHUGH, J.                                                                           July 15, 2021
                                          MEMORANDUM

        On April 4, 2012, Petitioner Aaron Tyler Johnson pleaded guilty to conspiracy to distribute

280 grams or more of cocaine base (“crack”), possession with intent to distribute cocaine, and

aiding and abetting. See ECF 248. Based on a total offense level of 33 and a criminal history

category of III, the guideline range for imprisonment was 168 to 210 months. PSR ¶ 173.

However, because the conspiracy charge triggered a mandatory minimum term of 240 months, Mr.

Johnson was sentenced to this minimum by the late James Knoll Gardner of this Court on

November 2, 2012. Id.

        Mr. Johnson has filed a pro se petition under 18 U.S.C. § 3582(c), claiming that the First

Step Act and Amendment 782 to the Sentencing Guidelines necessitated a reduction in his

sentence. For the reasons that follow, his petition will be denied.

        A. Application of the First Step Act

        Mr. Johnson first invokes §§ 401 and 404 of the First Step Act of 2018, Pub. L. No. 115-

39. Unfortunately for him, these provisions are inapplicable. 1 Section 401 addresses “any offense


1
  The caption of Petitioner’s motion refers to §§ 441 and 444 of the First Step Act but his argument refers
to §§ 401 and 404. I will assess his arguments under the latter sections.


                                                     1
.


that was committed before the date of enactment of this Act, if a sentence for the offense has not

been imposed as of such date of enactment.” Id. § 401(c). The Third Circuit has interpreted

“imposed” to mean sentences instituted by district courts on or after December 21, 2018. United

States v. Aviles, 938 F.3d 503, 510 (3d Cir. 2019) (holding that “imposing sentences is the business

of district courts”). Because a district court sentenced Johnson in 2012, he is not eligible for relief

under § 401.

       Nor does Mr. Johnson’s sentence qualify for a modification under § 404 of the First Step

Act. This section contains an important limitation prohibiting courts from reducing a sentence that

was previously imposed or reduced in accordance with section 2 or 3 of the Fair Sentencing Act

of 2010. See Pub. L. No. 115-39, § 404(C). Because Defendant was sentenced in 2012 under the

amended penalties of the Fair Sentencing Act, I lack the power to reduce his sentence on this

ground.

       B. Application of Amendment 782 of the Sentencing Guidelines

       Petitioner also argues that this Court may reduce his sentence pursuant to Amendment 782,

which generally reduced, by two levels, the base offense levels assigned to drug quantities listed

in §2D1.1 of the Guidelines. Where a defendant has been sentenced based on a range that has

been lowered by the Sentencing Commission, a court may reduce a term of imprisonment “if such

a reduction is consistent with applicable policy statements issued by the Sentencing Commission.”

18 U.S.C. 3582(c)(2); Dillon v. United States, 560 U.S. 817, 821 (2010). The policy statement

associated with Amendment 782 states that a reduction is not authorized if it:

       [d]oes not have the effect of lowering the defendant’s applicable guideline range because
       of the operation of another guideline or statutory provision (e.g., a statutory mandatory
       minimum term of imprisonment).

USSG § 1B1.10 app. note 1(A) (emphasis added).



                                                  2
.


       The Government has conceded that Amendment 782 would lower Johnson’s applicable

guideline range. See Gov. Resp. Opp’n 5, ECF 544. But the Guidelines specifically provide that

“[w]here a statutorily required minimum sentence is greater than the maximum of the applicable

guideline range, the statutorily required minimum sentence shall be the guideline sentence.”

USSG, § 5G1.1. Because the statutory minimum of 240 months exceeds the altered Guideline

range, pursuant to the Commission’s policy statement, the statutory sentence is still controlling.

Because no reduction is permitted, I am compelled to deny Petitioner’s motion.

       I agree with Mr. Johnson that he has shown great progress in rehabilitation, and have a

profound concern about the length of his sentence, particularly in light of the sentences imposed

on other members of the conspiracy, only one of whom is still incarcerated. I have communicated

that concern to the Government. But I cannot discern a lawful basis on which to alter the terms of

Mr. Johnson’s sentence.

       The necessary Order follows.




                                                             /s/ Gerald Austin McHugh
                                                            United States District Judge




                                                3
